Citation Nr: 0946792	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  03-02 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for pleural cavity 
injury, currently rated 30 percent disabling. 

2.  Entitlement to an increased rating for residuals of 
splenectomy, currently rated 30 percent disabling. 

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for cardiovascular 
disability as a result of VA medical treatment in November 
1987.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).  

The Veteran performed active military service from April 1946 
to March 1948 and from March 1949 to February 1953.

This appeal arises to the Board of Veterans Appeals (Board) 
from February 2002 and later-issued decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
cardiovascular disability as a result of VA medical treatment 
in November 1987.  This appeal also arises from October 2002 
and later-issued RO rating decisions that denied increased 
ratings for residuals of pleural cavity injury and residuals 
of splenectomy, each rated 30 percent.  

The RO granted service connection for post-traumatic stress 
disorder (30 percent) in May 2001.  The Veteran filed a 
timely notice of disagreement (NOD) to the initial rating.  
The RO issued a statement of the case (SOC) in January 2002.  
The RO later closed the appeal because the Veteran did not 
submit a VA Form 9, Substantive Appeal.  Thus, the Board 
lacks jurisdiction to address that claim; however, in a 
November 2009 written presentation to the Board, the 
Veteran's representative appears to raise the issue of an 
increased rating for PTSD.  This is referred for appropriate 
action. 
The Board's July 2004 remand referred a claim for a total 
disability rating based on individual unemployability.  No 
development has been undertaken.  In November 2009, the 
Veteran's representative again raised this issue.  This is 
again referred for appropriate action. 

In July 2004 and in March 2007, the Board remanded this case 
for development.  Unfortunately another Remand is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

With respect to increased ratings for residuals of pleural 
cavity injury and residuals of splenectomy, the July 2004 
Board remand indicated that although a valid notice of 
disagreement (NOD) to the September 2002 rating decision had 
been received, no statement of the case (SOC) had been 
issued.  The Board then remanded these issues for issuance of 
an SOC in accordance with the United States Court of Appeals 
for Veterans Claims (hereinafter referred to as the Court) in 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  No SOC 
that addresses these issues has been issued thus far.  The 
Court held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  These issues have been added to page 1 to reflect 
the Board's jurisdiction.  These issues must be returned to 
the Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

An SOC must be complete enough to allow the appellant to 
present arguments and must contain a summary of applicable 
laws and regulations and a discussion of how such laws and 
regulations affect the determination.  38 C.F.R. § 19.29.  
With respect to the appeal for 38 U.S.C.A. § 1151 
compensation, the relevant SOC was issued in December 2002 
and an SSOC was issued in March 2006.  Both are materially 
defective.  The § 1151 claim was received on July 18, 2001.  
For claims received on or after October 1, 1997, the criteria 
for an award of compensation are set forth at 38 C.F.R. 
§ 3.361; however, neither the SOC nor the SSOC supplies this 
subsection.  Rather, the SOC and SSOC mention only § 3.358, 
which cannot be used where the claim is received on or after 
the delimiting date.  An SSOC must therefore be issued that 
contains the provisions set forth at § 3.361.  See 38 C.F.R. 
§ 19.31 (b) (2).  

Moreover, with respect to the "Dingess" notice letter sent 
to the Veteran in March 2006 that addresses the Court's 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
letter supplies the Veteran with incorrect information 
concerning the assignment of effective dates.  The letter 
contains provisions for assignment of effective dates 
following awards of service connection, but fails to set 
forth 38 C.F.R. § 3.400 (i), which contains the criteria for 
assignment of effective dates for compensation under § 1151.  
Thus, the Veteran has not been supplied with the correct 
effective date provision that would apply to his § 1151 
claim, should that claim be granted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2009) and 38 C.F.R. § 3.159 
(2009)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  VA must send the 
Veteran a corrective notice letter that 
includes the criteria for assignment of 
effective dates for award of compensation 
under 38 U.S.C.A. § 1151, as outlined by 
the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  This notice 
should contain the provisions set forth 
at 38 C.F.R. § 3.400 (i).  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.

2.  The AMC or RO should issue an SOC 
with respect to the denial of increased 
ratings for residuals of pleural cavity 
injury and residuals of splenectomy.  The 
Veteran should be informed that, under 
38 C.F.R. § 20.302, he has 60 days from 
the date of mailing of the SOC to file a 
substantive appeal or a request for an 
extension of time to do so.  Thereafter, 
if a substantive appeal has been filed, 
the case should be returned to the Board, 
if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


